645 F.2d 21
UNITED STATES of America, Plaintiff-Appellee,v.Laurence John LAYTON, Defendant-Appellant.
No. 81-1210.
United States Court of Appeals, Ninth Circuit.
Submitted April 20, 1981.Decided April 22, 1981.

Frank O. Bell, Asst. Federal Public Defender, San Francisco, Cal., Tony Tamburello, San Francisco, Cal., for defendant-appellant.
Robert Dondero, Asst. U. S. Atty., San Francisco, Cal., for plaintiff-appellee.
Before WRIGHT, KENNEDY and FARRIS, Circuit Judges.


1
Appellant seeks interlocutory review of the district court's order denying his challenge to venue in that court, 509 F. Supp. 212.  The Government, relying on United States v. Martin, 620 F.2d 237, 238-39 (10th cir.), cert. denied sub nom.  Stipe v. United States, ---- U.S. ----, 101 S. Ct. 248, 66 L. Ed. 2d 116 (1980), has moved to dismiss the appeal for lack of jurisdiction.  The appellant has responded, and he agrees that the order appealed from is not subject to interlocutory review.


2
We adopt the reasoning of Martin and grant the Government's motion to dismiss for lack of jurisdiction.


3
The mandate shall issue forthwith.